DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, an integrated circuit device comprising: a sub-gate electrode between two of the plurality of semiconductor patterns; a spacer structure on a first sidewall of the main gate electrode and a second sidewall of the main gate electrode; and source/drain regions at respective sides of the plurality of semiconductor patterns, and the source/drain regions respectively at a first side of the gate electrode and a second side of the gate electrode, the source/drain regions contacting a bottom surface of the spacer structure, wherein a center portion of the main gate electrode has a first width in the first direction, a bottom portion of the main gate electrode has a second width in the first direction that is less than the first width, a space between center portions of adjacent ones of the source/drain regions has a third width in the first direction that is less than the second width, and 2Atty. Dkt. No. 2557-003141-USU.S. Application No. 16/84 1,806the sub-gate electrode has a fourth width in the first direction that is less than the first width.
With respect to claims 11-15, none of the prior art teaches or suggests, alone or in combination, an integrated circuit device comprising: a sub-gate electrode between two the plurality of semiconductor patterns; a spacer structure disposed on a first sidewall and a second sidewall of the main gate electrode; and 5Atty. Dkt. No. 2557-003141-US U.S. Application No. 16/84 1,806 source/drain regions at respective sides of the plurality of semiconductor patterns and the source/drain regions respectively at a first side of the gate electrode and a second side of the gate electrode, and contacting a bottom surface of the spacer structure, wherein the main gate electrode comprises a round inclined surface inclined from a lower portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round inclined surface being inclined relative to a third direction perpendicular to an upper surface of the substrate.
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, an integrated circuit device comprising: a sub-gate electrode between two of the plurality of semiconductor patterns; a gate dielectric layer between the plurality of semiconductor patterns and the gate electrode; a spacer structure disposed on a first sidewall of the main gate electrode and a second sidewall of the main gate electrode; a pair of source/drain regions at respective sides of the plurality of semiconductor patterns, the pair of source/drain regions respectively at a first side of the gate electrode and a second side of the gate electrode, the pair of source/drain regions contacting a bottom surface of the spacer structure; and a contact plug electrically connected to the pair of source/drain regions, wherein a center portion of the main gate electrode has a first width in the first direction, a bottom portion of the main gate electrode has a second width in the first direction less than the first width, a space between center portions of the pair of source/drain regions has a third width in the first direction less than the second width, and the main gate electrode comprises a round inclined surface inclined from the bottom portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round 8Atty. Dkt. No. 2557-003141-US U.S. Application No. 16/84 1,806 inclined surface being inclined relative to a third direction perpendicular to an upper surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818